Title: To Benjamin Franklin from Jean Rousseaux with Franklin’s Note for a Reply, 28 February 1779
From: Rousseaux, Jean,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur.
Dunkuerque le 28. fevrié 1779—
Je me suis fait Lhonneur de vous Ecrire trois lettre sans avoir eu aucune de vos reponce au sujet de ma part de Prisé et appointemant. Je crois monsieur que cest une chose qui a ette trop bien Gagnié pour que je les perdre non seuremant [seulement] ce que jay Gagnié mes [mais] ausy mes Effet que jay perdu etant a votre service et vous croy trop juste pour ne rien me faire perdre Mr. Quand Je signé sur les ordonnance du Congre il etoit dit que tous les efet seroit paye au dit officie du Corcere et meme les appointemant ont coureu etant en prison que jay reste six mois ou vous pouvez Panse que je nye [n’y ai] pas ette avec toute les Plaisir et ayant esuyé tout ce que lon puis de mauvais ainsy monsieur pansé Je vous prie a moy, Je viens de recevoir une lettre de ma merre qui me dit vous avoir fait presante un placet par les mains de Mr. de bellot (?) Genthiliome de mon Paye et vous luy avez dit que vous ne pouviez rien faire que vous neje [n’ai-je?] veu Monsieur henry Jonchon mon Capitaine ainsy Mr. vous lave veu puisque il est dejertte des prison et passe en france. Je vous envoie cy enclu une lettre de monsieur Cornic a qui Jay meme [menné] la prise et sert de Sertificat. Sy vous me faitte Lhonneur dune reponse vous aure la bonte Dadresse la lettre chez Mr. Pouraud Negt. a Dunkuerque. Jattant ce plaisir de vous. Jay Lhonneur dettre avec respect Monsieur Votre tres heumble et tres obt. serviteur
Jn. Rousseaux
 
Addressed: A— Monsieur / Monsieur Le Docteur De / franquelain Embassadeur des / Ameriquain en son authel / a Passy
Notation: Rousseaux. Dunkerque feby. 28. 1779
Endorsed: That the Business of selling Prizes, distributing the Shares and paying Wages, has never been in my Hands. That I know not how the Prizes of the Lexington have been disposed of, If he will write to Mr. Williams, Merchant, of Nantes, he may probably obtain from him some Information, who had the Management of those Affairs, and some Advice how to proceed in getting what may be due to him. I return him the Certificate he enclos’d to me.
